Title: From George Washington to the Board of War, 24 December 1779
From: Washington, George
To: Board of War


        
          Gentn
          Head qrs Morris Town Decr 24th 1779
        
        General Arnold, whose trial is now going on, has represented that the Evidence of Colo. Mitchell is so material that he cannot dispense with it—and that without it—his Trial cannot be brought to a conclusion. I had on the application of the General, summoned him to attend, but by a Letter from him of the 17th he has deferred coming till he should receive farther directions, alledging “that the business of his department at present is in such a situation as to render it next to impossible for him to be absent—and that the Virginia Troops could not be furnished with necessaries and means of proceeding on their rout, if he were to come and that the duties of his Department could not be exercised by any Other in the present critical situation.” General Greene to whom I transmitted a Copy of Colo. Mitchells Letter has informed me in answer, “there is no doubt but the public business will receive injury, from calling Colo. Mitchell away at this very critical season.” From this state of facts the Board will see the embarrasments which it is said will arise, either from the attendance or non attendance of Colo. Mitchell—and I beg leave to submit it to them, who are on the spot, and who from this circumstance and their knowledge of the intended movements of the Virginia Troops and other matters which come within the

Quarter Master’s department, can better decide on the validity of his reasons, to direct Col⟨o⟩. Mitchell with respect to the conduct he is to pursue. It is a very desireable Object to get the Trial of General Arnold brought to a conclusion—both public & private justice require it; at the same time, if Colo. Mitchell’s place cannot be supplied by another & his attendance would involve the interesting consequences which he mentions—it would seem of necessity, that the trial must be adjourned, if his personal appearance before the Court is ultimately thought essential. I wish to be honoured with the Board’s Answer as soon as possible upon the subject—and if they deem his attendance impracticable at this time—that they will say when it can be given. The Board will be pleased to communicate their determination to Colo. Mitchell, who at present is in a state of suspense & if he can come on, his arrival here cannot be too early. I have the Honor to be &c. &c.
        
          Go: Washington
        
        
          P.S. By a Letter received in the course of last night from Genl Wayne—the Enemy’s fleet sailed yesterday. I have transmitted a copy of his intelligence to Congress.
        
      